DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2020 has been entered.
 
State of the Claims
Applicants reply dated September 17, 2020 amends claims 16, cancels claims 18-20, and adds new claim 37.  All other claims stand as previously presented
Claims 1-37 have been presented in the instant application.  Claims 1-15, 18-20 and 22-23 have been cancelled thereby leaving claims 16-21 and 24-37 pending in the application.  Claims 26, and 30-36 remain withdrawn from consideration without traverse pursuant to the restriction/election requirement dated September 17, 2019 and applicant’s response thereto dated September 27, 2019.  In view of the foregoing, claims 16-17, 21, 24-25, and 27-29, and 37 are pending for prosecution on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16-17, 21, 24-25 and 27-29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 3,473,909) in view of De Vries (US 5,938,810).

Regarding claim 16 and with particular reference to the instant figure 4, Bennett (US 3,473,909) discloses (5:46-6:11) a device for bending a glass pane, comprising: 
a lower bending mould (46) with a working surface (46A) that is suitable for influencing the shape of the glass pane, 
an upper shaping tool (10) arranged opposite the working surface (46A) that is suitable for generating a positive pressure on a surface of the glass pane facing away from the working surface (4:64-72), wherein the upper shaping tool comprises a hollow space (50) with an opening oriented toward the lower bending mould (see figure 4) and a membrane (21) closing the opening, the membrane being equipped with a fluid inlet (13) for introducing a gas into the hollow space in order to deform the membrane in the direction of the lower bending mould and to thus generate positive pressure (4:72-5:5).

    PNG
    media_image1.png
    250
    506
    media_image1.png
    Greyscale


Bennett discloses or otherwise render obvious nearly every recited limitation of the device of claim 16 as noted above.  Bennett is however silent regarding the structural details of the membrane 
De Vries (US 5,938,810) discloses a device for shaping glass substrates with a conformable pressing element which one skilled in the art would consider to be directly relevant to the matter at hand in Bennett.  Of particular note, De Vries notes (19:31-41) that the membrane (233) may be non-porous or slightly porous and may comprise an underlayment of “stainless steel cloth”.  Alternatively, in another embodiment at 24:14-23, De Vries explicitly notes, that the membrane (233) comprises a “stainless steel cloth”.  Here, it is noted that the term “cloth” is commonly understood to mean “a pliable material made usually by weaving, felting, or knitting natural or synthetic fibers and filaments” (“Cloth.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/cloth. Accessed 13 Jul. 2021.).  Thus, where De Vries teaches that the membrane may comprise a stainless steel cloth, the prior art is understood to render obvious a membrane made of a woven, felted, or knitted stainless steel fibers and filaments. In view of De Vries, it is apparent that the substituted component, namely a membrane made of stainless steel felt, stainless steel fleece or stainless steel woven fabric, was known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the De Vries membrane for the general membrane (21) of Bennett and the results of such a modification would have been predictable to a skilled practitioner in the art at the time of the invention.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  

For all of the foregoing reasons, one of ordinary skill in the art with the benefit of the De Vries teachings would have found it obvious to make the Bennet membrane (21) of a stainless steel felt, stainless steel fleece, or woven stainless steel fabric in accordance with claim 16, lines 13-14.
Regarding claim 17, see discussion of claim 16.  Specifically De Vries teaches the use of either a porous or non-porous membrane (De Vries at 19:32-41)
Regarding claim 21, De Vries teaches (24:42-25:36; 9:27-31) that the membrane may have a thickness in the range of 0.002 to 0.5 inches (approximately 50 microns to approximately 13 mm and 
Regarding claims 24-25, Bennett teaches a cover (11) that forms a hollow space (50) with an edge section (10b) that surrounds the opening.
Regarding claim 27, it is the Examiners understanding that the present claim recites only limitations directed to a use for the product produced by the presently claimed apparatus.  First, it is respectfully noted that limitations directed to a material or article worked by an apparatus do not limit apparatus claims.  That is, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  As a material worked by an apparatus does not serve to limit claims drawn to the apparatus itself, it follows that an intended end use for the material worked by an apparatus also imparts no substantive limitation upon claims drawn to the apparatus.
Regarding claims 28-29, as noted above, De Vries (US 5,938,810) teaches (24:42-25:36; 9:27-31) that the membrane may have a thickness in the range of 0.002 to 0.5 inches (approximately 50 microns to approximately 13 mm and preferably in the range of about 1.5 to 3.5 mm).  In the instant case, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The normal desire of scientists or artisans to improve upon 
Regarding claim 37, the Examiner acknowledges that features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). In the instant case, the recitation at claim 37 requiring that that the lower mold be a  “gravity bending mold”, would be understood by a skilled practitioner in the arts to constitute a functional limitation of the lower bending mold, namely that a piece of appropriately viscous material placed upon the mold would deform under its own weight by the force of gravity.  The Bennett lower mold supports the glass substrate and a heat softened glass substrate placed upon this lower mold would reasonably be expected to deform under its own weight by the force of gravity into conformity with the shaping surface of the mold. For this reason, the Bennett lower mold is understood to inherently possess the functionality implied by the limitation that the lower mold is a “gravity bending mold”.  In accordance with MPEP 2114(I), the burden therefore shifts to Applicant to establish that the prior art does not possess the characteristics relied on. re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").  

Response to Arguments

Regarding the rejection of claims under 35 U.S.C. 103 over Bennett, Montonen, and DeVries, Applicant advances the following arguments;


Applicants arguments on this matter have been considered but they are not persuasive.

	Applicants arguments on this matter have been carefully considered but they are not deemed to be persuasive for reasons set forth above in the revised grounds of rejection.  Regarding this matter, De Vries (US 5,938,810) discloses (19:31-41) that the membrane (233) may be non-porous or slightly porous and may comprise an underlayment of stainless steel cloth.  Alternatively, at 24:14-23, De Vries teaches a preferred embodiment wherein the membrane (233) comprises a “stainless steel cloth”.  Here, it is noted that the term “cloth” is commonly understood to mean “a pliable material made usually by weaving, felting, or knitting natural or synthetic fibers and filaments” (“Cloth.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/cloth. Accessed 13 Jul. 2021.).  Thus, where De Vries teaches that the membrane may comprise a stainless steel cloth, the prior art is understood to render obvious a membrane made of a woven, felted, or knitted stainless steel fibers and filaments. In view of De Vries, it is apparent that the substituted component, namely a 
	In view of the foregoing, Applicants contention that De Vries only teaches rubber or polymeric membranes with metal inserts is not found to be availing.  

Conclusion

The newly cited prior art, is deemed to establish the state of the art with respect to stainless steel fabrics and cloths which are suitable for application to glass sheet bending operations.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741